Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation " the part and the another part of the second portion are formed integrally" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4,9,11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (PG Pub 2022/0310879 A1).
Regarding claim 1, Lee teaches a light emitting device, comprising: a light emitting substrate (120, fig. 2b) having a first surface, a second surface, and a third surface between the first surface and the second surface, wherein the light emitting substrate includes a first semiconductor layer (123 or 121) and a second semiconductor layer (121 or 123); a pad layer disposed on the light emitting substrate, comprising a first portion (140 or 130) and a second portion (130 or 140) spaced apart from the first portion, wherein the first portion and the second portion extend from the first surface to the third surface and are electrical conductive and light reflective (fig. 2, paragraph [0090]); and a passivation layer (150-152) disposed on the first surface, wherein the passivation layer comprises a first opening exposing an upper surface of the first semiconductor layer and a second opening exposing an upper surface of the second semiconductor, a part of the first portion is filled in the first opening to electrically connect to the first semiconductor layer, and another part of the first portion is disposed on a first region (equivalent to150 in fig. 1; the portion of 150 in contact with 123) of an upper surface of the passivation layer, and the part and the another part of the first portion are formed of a first material, wherein a third opening is disposed between the first portion and the second portion and exposes a second region (the portion of 150 in contact with 123) of the upper surface of the passivation layer, and wherein the first region and the second region are continuously flat.  
Regarding claim 2, Lee teaches the light emitting device of claim 1, wherein the first portion and the second portion are configured to reflect light emitted from the light emitting substrate to the second surface (fig. 2b).  
Regarding claim 3, Lee teaches the light emitting device of claim 1, wherein a first surface area of the first surface is smaller than a second surface area of the second surface (fig. 2b).  
Regarding claim 4, Lee teaches the light emitting device of claim 1, wherein the light emitting substrate has an n-type region and a p-type region, and wherein the first portion is electrically connected to the n-type region, and the second portion is electrically connected to the p-type region (fig. 2b, paragraph [0074]).  
Regarding claim 9, Lee teaches the light emitting device of claim 1, wherein the passivation layer is disposed between the light emitting substrate and the pad layer (fig. 2b).  
Regarding claim 11, Lee teaches the light emitting device of claim 1, wherein the part and the another part of the first portion are formed integrally, and the part and the another part of the second portion are formed integrally (fig. 2b, paragraph [0082]).  
Regarding claim 12, Lee teaches the light emitting device of claim 1, wherein a further part of the first portion is disposed on the third surface, a further part of the second portion is disposed on the third surface, the part of the first portion and the further part of the first portion are formed 4of the first material, and the part of the second portion and the further part of the second portion are formed of a second material (fig. 2b, paragraph [0082]).  
Regarding claim 13, Lee teaches the light emitting device of claim 12, wherein the part of the first portion and the further part of the first portion are formed integrally, and the part of the second portion and the further part of the second portion are formed integrally (fig. 2b, paragraph [0082]).  
Regarding claim 15, Lee teaches the light emitting device of claim 12, wherein the first material and the second material are the same (Ag, paragraph [0137], fig. 2b, paragraph [0082]).  
Regarding claim 16, Lee teaches the light emitting device of claim 1, wherein a part of the second portion is filled in the second opening to electrically connect to the second semiconductor layer, and another part of the second portion is disposed on a third region of the upper surface of the passivation layer, and the part and the another part of the second portion are formed of a second material (fig. 2b, paragraph [0082]).  
Regarding claim 17, Lee teaches the light emitting device of claim 16, wherein the first material and the second material are the same (fig. 2b, paragraph [0082]).  
Regarding claim 18, Lee teaches the light emitting device of claim 1, wherein the light emitting structure comprises a light emitting layer (122, figs. 1 and 2) disposed between the first semiconductor layer and the second 5semiconductor layer, and a flat part of the passivation layer is disposed on the light emitting layer in a region corresponding to the third opening.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 2022/0310879 A1) as applied to claim 1 above, and further in view of Andrews (PG Pub 2019/0044040 A1).
Regarding claim 15, Lee remains as applied in claim 1.
Lee does not teach the pad layer covers 50-90% of a 2total surface area of the third surface.  
In the same field of endeavor, Andrews teaches a reflective layer covers 50-90% of a 2total surface area of the third surface (paragraph [0179]), for the known benefit of reflecting light to increase light extraction.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the pad layer to cover 50-90% of a 2total surface area of the third surface, for the known benefit of reflecting light to increase light extraction.  
Furthermore, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the light extraction efficiency and electrical conductivity of via 145 by adjusting the surface area of the reflective layer 140 in Kim and that of via 145.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Lee remains as applied in claim 1.
Lee does not teach the pad layer accounts for 50- 290% of a total surface area of all outer contour surfaces.  
In the same field of endeavor, Andrews teaches a reflective layer covers 50-90% of a 2total surface area of the third surface (paragraph [0179]), for the known benefit of reflecting light to increase light extraction.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the pad layer to account for 50-90% of a 2total surface area of all outer contour surfaces, for the known benefit of reflecting light to increase light extraction.  
Furthermore, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the light extraction efficiency and electrical conductivity of via 145 by adjusting the surface area of the reflective layer 140 in Kim and that of via 145.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 2022/0310879 A1) as applied to claim 1 above, and further in view of Hirao (PG Pub 2011/0241047 A1).
Regarding claim 16, Lee remains as applied in claim 1.
Lee does not teach a connection layer disposed on the pad layer, wherein the connection layer extends from the first surface to the third surface.  
Lee teaches the pad layer 130,140,230 to be silver (paragraph [0137], fig. 22)
In the same field of endeavor, Hirao teaches to form a protective layer (Ni 32A and/ or 32, fig. 1, paragraphs [0031][0035]) on a silver layer (31, paragraph [0033]), for the benefit of protecting the silver to form a reliable device (paragraph [0014]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose a connection layer on the pad layer, for the benefit of protecting the silver to form a reliable device.
Lee in view of Hirao teaches “the connection layer extends from the first surface to the third surface” to cover the silver layer 130,140,230 in Lee.  
24Regarding claim 7, Lee in view of Hirao teaches the connection layer has a first  block disposed on the first portion of the pad layer and a second block disposed on the 3second portion of the pad layer, to prevent shorting the n- and the p-, layers in Lee.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 2022/0310879 A1) as applied to claim 1 above, and further in view of Kim (2009/0267096 A1).
Regarding claim 16, Lee remains as applied in claim 1.
Lee does not teach a driving substrate, wherein the light emitting substrate is fixed on the driving substrate, and the first surface of the light emitting substrate faces the driving substrate.
In the same field of endeavor, Kim teaches a driving substrate (300, fig. 21A, paragraph [0138]), wherein the light emitting substrate is fixed on the driving 3 substrate, and the first surface of the light emitting substrate faces the driving substrate, for the benefit of providing electricity to the light emitting elements (paragraph [0138]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a driving substrate, wherein the light emitting substrate was fixed on the driving substrate, and the first surface of the light emitting substrate faced the driving substrate for the benefit of providing electricity to the light emitting elements.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899